UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VOLT ELECTRIC NYC CORP.,

                                       Plaintiff,                      20 Civ. 4185 (PAE)
                       -v-                                             21 Civ. 1743 (PAE)
                                                                       21 Civ. 2986 (PAE)
 A.M.E., INC., HEMANT R. PATEL,
                                                                             ORDER
                                       Defendants.




PAUL A. ENGELMAYER, District Judge:

       At today’s conference, the Court set a May 24, 2021 deadline for the limited discovery

occasioned by the new complaints in the related cases of Volt Electric NYC Corp. v. Amit Patel

et al., No. 21 Civ. 1743 (S.D.N.Y.), and A.M.E. Inc. v. Elite Consulting LLC et al., No. 21 Civ.

2986 (S.D.N.Y.), and the following schedule for the briefing of the parties’ anticipated motions

for summary judgment on the claims in those cases:

           x   The Joint Statement of Undisputed Facts is due June 14, 2021;

           x   Plaintiff’s motion for summary judgment is due July 9, 2021;

           x   Defendants’ motion for summary judgment and opposition to plaintiff’s motion

               for summary judgment are due August 4, 2021;

           x   Plaintiff’s reply in support of its motion for summary judgment and opposition to

               defendants’ motion for summary judgment are due August 23, 2021; and

           x   Defendants’ reply is due September 15, 2021.




                                                    1
      SO ORDERED.

                                
                                ____________________________
                                Paul A. Engelmayer
                                United States District Judge


Dated: May 3, 2021
       New York, New York




                            2
